DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #17/266,435 filed on 02/05/2021 in which claims 1-15 have been presented for prosecution.
Priority
Acknowledgment is made of Applicant's benefit claim to International ApplicationPCT/US2019/051267 has PRO 62/731,806 09/14/2018, of which this Application is a National Stage entry.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 02/05/2021 and 04/04/2022 have been considered and placed of record. Initialed copies are attached herewith.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1)|(a)(2) as being anticipated by Grand et al., (Grand) US 2009/0250277(cited by Applicants).
Regarding claims 13 and 1: Grand at least discloses and shows in Figs. 1 and 3: A system for performing an electric power charging process for one or more electric energy storage devices(see ¶[0025],[0044]-[0045], comprising: a charging system(combination of 30,64 and 70) installed on-board an electric vehicle(electric machine (30) is integrated with the inverter (64) and installed onboard the vehicle; see ¶[0043]-[0045], [0047]) and configured to be electrically connected to the electric vehicle, wherein the charging system is configured to receive electric power from a powertrain(ICE 32)(see Fig. 3 and ¶[0043]) of the electric vehicle(note- The ICE 32 may drive the electric machine 30 when it operates in a generator mode, and the ICE may drive the vehicle wheels 60. The electric machine 30 may operate in a starter mode to start the ICE 32, in a motor mode to drive the vehicle wheels 60, and in a generator mode to charge electrically an energy storage device 56. In the generator mode, the electric machine 30 may be driven by the vehicle wheels, by the ICE 32 and by these in combination), convert(note- The motor inverter 64 converts AC current produced by the electric machine 30 to DC current, which is supplied on line 68 to the energy storage device 56, and it converts DC current from the energy storage device to AC current, which is supplied on line 68 to the electric machine 62) the received electric power into an electric current capable of charging the one or more electric energy storage devices(56 which comprises battery packs 72-75, and charge the one or more electric energy storage devices(72,73,74,75) based on the converted electric current(see ¶[0044]-[0045],[0047]-[0048]).
Regarding claim 2, Grand discloses all the claimed invention as set forth and discussed above in claim 1. Grand further teaches, wherein the one or more electric energy storage devices(56) comprise one or more batteries (72,73,74,75)(see ¶[0046]).
Regarding claim 3, Grand discloses all the claimed invention as set forth and discussed above in claim 1. Grand further teaches, wherein the one or more electric energy storage devices(56) are installed in the electric vehicle(see abstract; note the hybrid electric motor vehicle has its electric energy storage device 56 installed onboard thereon)(see also ¶[0046]).
Regarding claim 4, Grand discloses all the claimed invention as set forth and discussed above in claim 1. Grand further teaches, wherein the one or more electric energy storage devices(56) comprise a power grid system(utility power source (76) is an electric utility grid; see ¶[0048]).
Regarding claim 5, Grand discloses all the claimed invention as set forth and discussed above in claim 1. Grand further teaches, wherein charging the one or more electric energy storage devices(56) is performed while the electric vehicle is in operation(when the vehicle is being driven as discussed in ¶[0034], [0044]-[0045]).
Regarding claim 6, Grand discloses all the claimed invention as set forth and discussed above in claim 1. Grand further teaches, wherein charging the one or more electric energy storage devices(56) is performed while the electric vehicle is in stationary device(note-power from a source 76 external to the vehicle, such as an electric utility grid (thus necessary while the vehicle is in stationary device), is electrically connected by a line 78 to the HV charger 70)(see ¶[0048]).
Regarding claim 7, Grand discloses all the claimed invention as set forth and discussed above in claim 1. Grand further teaches, further comprising controlling the electric current to the one or more electric energy storage devices(56) by limiting the electric current charged to at least one of the one or more electric energy storage devices(¶[0026],[0047],[0049]).
Regarding claim 8, Grand discloses all the claimed invention as set forth and discussed above in claim 7. Grand further teaches, further comprising determining how to control the electric current based on at least one of: thermal limits, real-time conditions of components, charge priority of connected devices, time limits of charge opportunity, energy capacities, maximum life of components, noise considerations, and emissions considerations(see ¶[0025],[0047]).
Regarding claim 14, Grand discloses all the claimed invention as set forth and discussed above in claim 13. Grand further teaches, further comprising a controller(12) operative to control the electric current to the one or more electric energy storage devices by limiting the electric current charged to at least one of the one or more electric energy storage devices(see ¶[0025]-[0026]).
Regarding claim 15, Grand discloses all the claimed invention as set forth and discussed above in claim 13. Grand further teaches, further comprising a telematics module(note- a piecewise linear transfer function 10, stored in electronic memory accessible to a controller 12, relates the state of charge (SOC) of an onboard electric storage battery to the magnitude of power produced by the battery, i.e., the battery power request 14. A battery power arbitration control algorithm 16 receives input signals representing the current battery power request 14, current battery internal parameters (such as SOC, battery temperature, internal resistance, open circuit voltage) 18, and various vehicle inputs 20, including accelerator pedal position, brake pedal displacement, the position of the gear selector lever or PRNDL, the current degree of vehicle telematics usage, and driver interfaces. The algorithm 16 produces as its output a signal representing an arbitrated desired battery power 22. In response to input signals representing vehicle inputs 20 and the arbitrated desired battery power 22, a hybrid electric vehicle (HEV) blending and optimization algorithm 24 produces output command signals 26, 28, which are used as input to an electric machine 30, and an internal combustion engine 32 (ICE), which signals are used optimally to charge an energy storage device, such as an electric storage battery, using the two power sources 30, 32) configured to be operatively connected to the electric vehicle, wherein the controller(12) is operative to control the electric current based on information received from the telematics module(see ¶[0025],[0047]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0250277  to Grand et al., (Grand) in view of US 2014/0089064 to Hyde(all cited by Applicants).
Regarding claim 9: Grand at least discloses and shows in Figs. 1-3: A method of charging one or more electric vehicles(see ¶[0025]), the method comprising: receiving, by a charging system(combination of  30,64 and 70) installed on-board an electric vehicle(electric machine (30) is integrated with the inverter (64) and installed onboard the vehicle; see ¶[0043]-[0045], [0047]), electric power from a powertrain(ICE 32)(see Fig. 3 and ¶[0043]) (note- The ICE 32 may drive the electric machine 30 when it operates in a generator mode, and the ICE may drive the vehicle wheels 60. The electric machine 30 may operate in a starter mode to start the ICE 32, in a motor mode to drive the vehicle wheels 60, and in a generator mode to charge electrically an energy storage device 56. In the generator mode, the electric machine 30 may be driven by the vehicle wheels, by the ICE 32 and by these in combination) of the electric vehicle; converting(note- The motor inverter 64 converts AC current produced by the electric machine 30 to DC current, which is supplied on line 68 to the energy storage device 56, and it converts DC current from the energy storage device to AC current, which is supplied on line 68 to the electric machine 62)(see ¶[0044]-[0045],[0047]-[0048]).
However, Grand does not expressly teach the limitations of:
the received electric power into an electric current capable of charging one or more additional electric vehicles; and charging the one or more additional electric vehicles based on the converted electric current
Hyde teaches factual evidence of an electric current capable of charging one or more additional electric vehicles; and charging the one or more additional electric vehicles based on the converted electric current(see ¶[0069]-[0070] and Figs. 10-11)(note- electric cable 1030 may convey electrical energy)(note- electrical cable 1030 may convey electrical energy between the vehicles 1010, 1020. An information wire 1032 may also be coupled to each vehicle 1010, 1020 and may convey information about the transfer, such as monitoring data, charge state, and/or the like. In some embodiments, the transfer information may be sent wirelessly between the vehicles. The exchange of electrical energy may occur while the vehicles are stationary and/or while the vehicles are in motion. FIG. 11 is also a back view of a dedicated source vehicle 1110 exchanging electrical energy with a second vehicle 1120).
Grand and Hyde are vehicle battery charging system analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to avail of the teachings of Hyde to include into the charging method of Grand,  the received electric power into an electric current capable of charging one or more additional electric vehicles; and charging the one or more additional electric vehicles based on the converted electric current to yield the predictable results of increasing the efficiency of energy transfer between the lead vehicle and the tail vehicle, as per the teachings of Hyde(see ¶[0069]).
Regarding claim 10, Grand in view of Hyde discloses all the claimed invention as set forth and discussed above in claim 9. Hyde teaches, further comprising: receiving state of charge (SOC) information of the one or more additional electric vehicles(see ¶[0051])(note- The monitoring subsystem may monitor a charge state of an energy reservoir of the first and/or second vehicle while the energy is being transferred and may determine if and when a desired charge state has been reached. Alternatively or in addition, the monitoring subsystem may monitor a transfer history. The monitoring subsystem for the vehicle delivering energy may determine whether the charge state has fallen below a predetermined threshold and end transfer if the charge state has fallen below the predetermined threshold); and based on the SOC information, prioritizing charging times or power levels to one of the one or more additional electric vehicles that has a lowest SOC or a priority charging status(see ¶[0065] and Fig. 5)(note-the original routes 425, 435, 445 of the vehicles 420, 430,440 may be updated, so the vehicles 420,430,440 can meet the exchange electrical energy).
Regarding claim 11, Grand in view of Hyde discloses all the claimed invention as set forth and discussed above in claim 9. Hyde teaches, further comprising controlling the electric current to the one or more additional electric vehicles by limiting the electric current to at least one of the one or more additional electric vehicles(see ¶[0027],[0049])(note- a target determination sub system may determine a target state of charge for the first and/or the second vehicle).
Regarding claim 12, Grand in view of Hyde discloses all the claimed invention as set forth and discussed above in claim 9. Grand teaches, wherein the electric current is controlled (by controller 12 and control algorithm 16)(note as shown in Fig. 1, a piecewise linear transfer function 10, stored in electronic memory accessible to a controller 12, relates the state of charge (SOC) of an onboard electric storage battery to the magnitude of power produced by the battery, i.e., the battery power request 14. A battery power arbitration control algorithm 16 receives input signals representing the current battery power request 14, current battery internal parameters (such as SOC, battery temperature, internal resistance, open circuit voltage) 18, and various vehicle inputs 20, including accelerator pedal position, brake pedal displacement, the position of the gear selector lever or PRNDL, the current degree of vehicle telematics usage, and driver interfaces) based on information received from a telematics module installed in the electric vehicle(see ¶[0025],[0047]).
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 9,153,847 to Harty discloses grid connected solar battery charging device for home and vehicle energy management.
USPAT 8,933,661 to Nergaard et al., (Nergaard) discloses integrated inductive and conductive electrical charging system.
USPAT 7,434,636 to Sutherland discloses a power system for electric and hybrid vehicles.
US 2013/0020993 to Taddeo et al., (Taddeo) discloses multi-mode electric vehicle charging station.
USPAT 11,491,883 to Khaligh et al., (Khaligh) discloses a vehicle on-board charger for bi-directional charging of low/high voltage batteries.
USPAT 11,482,948 to Lehn et al., (Lehn) systems and methods for an on-board fast charger.
USPAT 11,479,139 Smolenaers discloses the general state of the art regarding methods and systems for an integrated charging system for an electric vehicle.
USPAT 10,919,401 to Elshaer et al., (Elshaer) discloses the general state of the art regarding an integrated wireless power transfer system.
USPAT 10,882,412 to Mrlik et al., (Mrlik) discloses devices, systems, and related methods for power conversion and management.
DE 102014219744 A1 to Dedona et al., (Dedona) discloses the general state of the art regarding recognizing a connection between an integrated charger and a supply equipment of an electric vehicle.
US 2009/0091291 to Woody et al., (Woody) discloses a power grid load management for plug-in vehicles.
US 2006/0250902 to Bender et al., (Bender) discloses the general state of the art regarding a plug-in hybrid vehicle with fast energy storage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        November 22, 2022